Case 6:16-cr-00039-AM Document 366 Filed 07/07/21 Page 1 of 3

FILED

IN THE UNITED STATES DISTRICT COURT JUL 0-9 2021
FOR THE WESTERN DISTRICT OF TEXAS
WACO DIVISION CLERK, U.S. DISTRICT CO

UNITED STATES OF AMERICA § PUTY CLERK

§
V. § W-16-CR-39(1)-AM

§
DANIEL THOMASON SMITH. §

ORDER DENYING MOTION FOR HOME DETENTION
BEFORE THE COURT is Defendant Daniel Thomason Smith’s Motion to Compel Immediate
Home Confinement Pursuant to [the] Elderly Offender Home Detention Program (ECF No. 363). The
United States of America opposes the Motion (ECF No. 364). After due consideration, the Motion is
DENIED.
The Defendant is a sixty-year-old prisoner serving a 324-month sentence for multiple health care
fraud offenses. (ECF No. 283, Am. J. Crim. Case). He is currently confined at the Federal Correctional

Institution in Beaumont, Texas. Bureau of Prisons, Inmate Locator, https://(www.bop.gov/inmateloc/

 

(search for Reg. No. 29163-380) (last visited June 24, 2021). His projected release date is June 27, 2039.
Td.

Under the under the Elderly Offender Home Detention Program (EOHDP), 34 U.S.C. § 60541(g),
the Attorney General “shall conduct a pilot program to determine the effectiveness of removing eligible
elderly offenders and eligible terminally ill offenders from Bureau of Prisons facilities and placing such
offenders on home detention until the expiration of the prison term to which the offender was sentenced.”
34 U.S.C. § 60541(g)(1)(A) (emphasis added). In addition, “the Attorney General may release some or
all eligible elderly offenders and eligible terminally ill offenders from Bureau of Prisons facilities to home
detention, upon written request from either the Bureau of Prisons or an eligible elderly offender or eligible

terminally ill offender.” Jd. § 60541(g)(1)(B) (emphasis added). In order to qualify for the pilot EOHDP,
Case 6:16-cr-00039-AM Document 366 Filed 07/07/21 Page 2 of 3

the elderly offender must (1) be “not less than 60 years of age”; (2) not have a conviction for a crime of
violence or sex offense; (3) have “served 2/3 of the term of imprisonment to which the offender was
sentenced”; (4) have never tried to escape; (5) save the Bureau of Prisons money through his home
detention; and (6) receive a determination by the Bureau of Prisons that he will “be at no substantial risk
of engaging in criminal conduct or of endangering any person or the public if released to home detention.”
Id. § 60541(g)(5)(A).

It has long been settled that the Attorney General has “exclusive authority and discretion to
designate the place of an inmate’s confinement.” Zheng Yi Xiao v. La Tuna Fed. Corr. Inst., EP-19-CV-
97-KC, 2019 WL 1472889, at *3 (W.D. Tex. Apr. 3, 2019) (emphasis added) (citing Moore v. United
States Att’y Gen., 473 F.2d 1375, 1376 (Sth Cir. 1973); Ledesma v. United States, 445 F.2d 1323, 1324
(5th Cir. 1971)); see 18 U.S.C. § 3621(b). Hence, the EOHDP gives only the Attorney General, and by |
delegation the BOP, the authority to grant release to home confinement under the EOHDP. 34 U.S.C. §
60541(g)(1). Moreover, the BOP has “sole discretion” to determine if an offender has a history of
violence, clearly foreclosing the courts from making an alternative finding. See 34 U.S.C. §
60541(g)(5)(A)(iv); Melot v. Bergami, 970 F.3d 596, 600 (Sth Cir. 2020) (“[W]e conclude that Congress
has vested the executive branch, not the judicial branch, with the power to decide which prisoners may

participate in the Program.”
Case 6:16-cr-00039-AM Document 366 Filed 07/07/21 Page 3 of 3

Consequently, because the Court does not have the statutory authority to grant Defendant’s
Motion to place him in home confinement (ECF No. 363), it is DENIED.

SIGNED and ENTERED on this 7th day of July 2021.

~

 

ALIA MOSES
United States District Judge
